Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Amendment No.3 to the Registration Statement on Form S-1 of Gyrodyne Company of America, Inc. and Subsidiaries of our report dated March 31, 2015, relating to the consolidated financial statements, which appears on page F-1 on the annual report on Form 10-K for the year ended December 31, 2014. We also consent to the reference to us under the heading "Experts" in this Amendment No.3 to the Registration Statement. /s/ BAKER TILLY VIRCHOW KRAUSE, LLP Melville, New York May 15, 2015
